DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 02/09/21, with respect to the rejection(s) of claim(s) 2, 4-5, 7-12, 17-29 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (Pub No 20130235824).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 7-12, 17-21, 22-29  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhu (Pub No 20110317630) further in view of Kim (Pub No 20130235824).

Regarding claim 2, 12, 22-24,
 	Zhu teaches an apparatus for wireless communications, comprising: a processing system configured to:
 	 generate a first frame; and 
 	select a 48-bit Media Access Control (MAC) address from at least two unique 48-bit MAC addresses both assigned to a single device, a first of the at least two MAC addresses indicating to a receiving device to parse the first frame as a legacy frame (interpreted as At the first check, it determines whether the RA value matches its regular MAC address. If it matches, the STA is the intended receiver. This case is a single-user transmission, wherein the RA field contains only one receiver address, see Zhu para [0045]), a second of the at least two MAC addresses indicating to the receiving device to parse the first frame as a non-legacy frame (interpreted as If the non-legacy STA determines that the RA field is a compressed RA field, and if the non-legacy STA is one of the intended receivers STAs, the non-legacy determines its order in the compressed RA field, see Zhu para [0066]. Also see compressed RA field comprises a Unique Octet of each receiver station MAC address to represent a full IEEE-48 MAC address, see Zhu para [0079); and 
 	a transmitter configured to transmit, to the receiving device, the generated first frame with the selected 48-bit MAC address in an address field for the first frame. (interpreted as In one embodiment, the present invention relates to wireless networks where multiple antennas of a transmitter station are used to transmit multiple downlink traffic streams to multiple receiver stations simultaneously, see Zhu para [0028]).
 	However Zhu does not teach wherein an entirety of 48-bits of each of the at least two unique 48-bit MAC addresses are used to uniquely identify the single device.
 	Kim teaches wherein an entirety of 48-bits of each of the at least two unique 48-bit MAC addresses are used to uniquely identify the single device (interpreted as a plurality of MAC addresses refers to the single MS. Therefore, it is needed to map the plurality of the MAC addresses of one MS to a single IP address, see para [0026]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zhu with the multiple same number of bit mac addresses for one device taught by Kim since it would 
Regarding claim 7 and 17,
 	Zhu in view of Kim teaches the apparatus of claim 6, wherein the first frame comprises a control frame (interpreted as The MU-RTS bit 45 can be set to "1" in an IEEE 802.11ac MU-RTS frame to indicate that it is not a legacy RTS frame, wherein legacy devices (i.e., IEEE 802.11a and IEEE 801.11n devices) will not process such an RTS frame see Zhu para [0053])
Regarding claim 8 and 18,
	Zhu in view of Kim teaches the apparatus of claim 7, further comprising a transmitter, wherein the control frame comprises a Request to Send (RTS) frame, wherein the transmitter is configured to transmit, to another apparatus, a Clear to Send (CTS) frame in response to the received RTS frame, and wherein the second frame comprises a data frame sent by the other apparatus in response to the CTS frame (interpreted An example operation scenario for an AP station using AIDs in a compressed RA field of a MU-RTs frame for enhanced RTS/CTS exchange according to an embodiment of the invention is now described, see Zhu para [0064]).
Regarding claim 9 and 19,
 	Zhu in view of Kim teaches the apparatus of claim 6, wherein the first MAC address differs from the second MAC address by only one address bit device (interpreted as In VHT-SIG-A2: Bit B9 (reserved, default value=1).  In one embodiment of the invention, anyone of said reserved bits B2, B23, B9 may be used as a MU-RTS bit 45 and set to "0" in an IEEE 802.11ac MU-RTS frame to indicate that the RTS it is not a legacy RTS frame, wherein legacy devices (i.e., IEEE 802.11a and IEEE 802.11n devices) will not process the RTS frame, See Zhu para [0055]);

Regarding claim 10 and 20,
 	Zhu in view of Kim teaches the apparatus of claim 9, wherein the one address bit comprises an Individual/Group (I/G) address bit, a Universally/Locally (U/L) Administered address bit, or a least significant address bit ((interpreted as In the OUI, a I/G address bit indicates whether this is an individual address or a group address, and a U/L address bit indicates whether this is a "universally administered address" or a "locally administered address".  A universally administered address is uniquely assigned to a wireless device by its manufacturer and it is globally unique, see Zhu para [0056]).
Regarding claim 11 and 21,
 	Zhu in view of Kim teaches wherein the receiver is configured to receive a management frame notifying the apparatus that frames comprising the indication of the first MAC address are intended for the apparatus. (interpreted as checks if the AID in the compressed RA field matches the MAC address of the STA as the intended receiver (process block 65), see Zhu para [0069]).
Regarding claim 25-29,
 	Zhu in view of Kim teaches the apparatus of claim 1, however they do not teach wherein the second MAC address indicates to the receiving device to parse the first frame as a very high throughput (VHT) frame (interpreted as in addition to the above-mentioned embodiments, the present invention encompasses other approaches that can differentiate a VHT frame from a legacy frame (an IEEE 802.11a or an IEEE 802.11n frame) as an indication of a MU-RTS frame, see Zhu para [0045]).


Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhu (Pub No 20110317630) in view of Kim (Pub No 20130235824) and Zhang (Pub No 20100248635).
Regarding claim 4 and 14,
 	Zhu in view of Kim teaches the apparatus of claim 2, however does not teach wherein the processing system is configured to parse the first frame by extracting, from the first frame, information about one or more channels on which the first frame was sent.
 	Zhang teaches wherein the processing system is configured to parse the first frame by extracting, from the first frame, information about one or more channels on which the first frame was sent (interpreted as A MAC frame format for a sounding packet can include a field such as a HT-Control field or a VHT-Control field to signal the type of wireless channel information, e.g., CSI feedback, non-compressed steering matrix feedback, or compressed steering matrix feedback, that is requested, see Zhang para [0091]).
 	It would have been obvious to one of ordinary skill in the art to combine the control frames for channel reservation as taught by Zhu in view of Kim with the frames specifically including channel information as taught by Zhang since it would have been implicit for the frame to include channel information so that the channel can be reserved.

Claims 5, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhu (Pub No 20110317630) in view of Zhang (Pub No 20100248635), Kim (Pub No 20130235824), and Kumar (Pat No 6356921).
 Regarding claim 5, 15,
 	Zhu in view of Kim and Zhang teaches the apparatus of claim 4, however they do not teach wherein the information is indicated by two or more least significant bits (LSBs) of a field of the first frame.
 	Kumar teaches wherein the information is indicated by two or more least significant bits (LSBs) of a field of the first frame (interpreted as The 4 least significant bits of this field specify the frame type, see Kumar col 8 line 54-57).
 	It would have been obvious to one of ordinary skill in the art to combine the least significant bit taught by Zhu in view of Kim and  Zhang with the 4 least significant bits as taught by Kumar since it would have been an obvious variation to indicate information using more than one least significant bit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BAO G NGUYEN/
Examiner, Art Unit 2461

/OMER S MIAN/Primary Examiner, Art Unit 2461